Title: [Diary entry: 18 December 1787]
From: Washington, George
To: 

Tuesday 18th. Thermometer at 31 in the Morning—42 at Noon And 38 at Night. Wind Northerly and variable. Rid to the Ferry, Frenchs and Muddy hole. At the first grubbing the Swamp or slash. At French’s, Treading out Oats. The hands from Dogue run cleaning up the Meadow at this place as yesterday. At Muddy hole fencing. Finished gathering, husking and Housing the Corn at the River plantation—qty. as follow. 



Sound barrls.
Soft or Rottn.Barrels


From field No. 3
drilled
92 1/2
8


 Wood cut 9

17    
2


 Old gate do.
do.
86 1/2
17


 Next Wms.
do.
8    
6


 New gate cut
do.
93 1/2
49


 East cut
do.
44    
48




341 1/2
130


Of the above sound Corn 290was Housed, the rest eaten by Hogs &ca.




Crop at Muddy hole

30    
18


 Ferry

71 1/2
22


 Dogue run

64    
unknown


   Total

507    
170

